UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4832


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES IRVIN WEAKS, a/k/a Little Weaks,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00308-NCT-1)


Submitted:   March 24, 2011                 Decided:   April 4, 2011


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      Irvin     Weaks      appeals       the      218-month         sentence

imposed following his guilty plea to one count of possession

with    intent      to   distribute         cocaine     base,       in   violation          of   21

U.S.C.    § 841(a)(1),          (b)(1)(B)      (2006)       (“Count       One”),       and       one

count    of    possession        of    firearms       in     furtherance         of     a    drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(2006) (“Count Three”).               Counsel for Weaks filed a brief in this

court    in   accordance        with    Anders     v.      California,         386    U.S.       738

(1967), certifying that there are no non-frivolous issues for

appeal, but questioning whether the district court imposed an

unreasonable sentence.             Weaks filed a pro se supplemental brief

claiming      that       the    district       court       imposed        an    unreasonable

sentence on Count One based upon the enhanced penalties made

available by 21 U.S.C. § 841(b)(1)(B) to defendants with prior

felony    drug      convictions.            Finding        no   reversible           error,      we

affirm.

              Because      Weaks      did    not   request      a    different         sentence

than    the   one     ultimately       imposed,       we    review       his   sentence          for

plain error.          See United States v. Lynn, 592 F.3d 572, 578-79

(4th Cir. 2010) (unpreserved sentencing errors reviewed only for

plain     error).          We    begin       by    reviewing         the       sentence          for

significant procedural error, including such errors as “failing

to calculate (or improperly calculating) the Guidelines range,

                                              2
treating the Guidelines as mandatory, failing to consider the

[18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the

chosen sentence including an explanation for any deviation from

the Guidelines.”            Gall v. United States, 552 U.S. 38, 51 (2007).

If     there    are       no   procedural         errors,          we   then      consider       the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                       United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).

               “When rendering a sentence, the district court ‘must

make     an     individualized           assessment                based     on     the      facts

presented.’”          United States v. Carter, 564 F.3d 325, 328 (4th

Cir.    2009)       (quoting     Gall,      552       U.S.    at    50).       Accordingly,        a

sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                         Id.

The    court’s       explanation      need        not    be    exhaustive;         it     must    be

“sufficient ‘to satisfy the appellate court that [the district

court] has considered the parties’ arguments and has a reasoned

basis for exercising [its] own legal decisionmaking authority.’”

United States v. Boulware, 604 F.3d 832, 837 (4th Cir. 2010)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).

               We    hold      that   the    district          court       committed      neither

procedural          nor    substantive        error          during     sentencing.              The

                                                  3
district court used the correct advisory Guidelines range and

explained its reasoning, considering both parties’ arguments and

the § 3553(a) factors.

              Weaks    objects       to    the       elevation      of     his    statutory

minimum on Count One to ten years’ imprisonment on the basis of

his prior North Carolina drug conviction, arguing that it should

not    have    been    classified         as   a     felony      drug     conviction     for

purposes of 21 U.S.C. § 841(b)(1)(B) because he was only subject

to    an   eight-month       maximum       sentence        for    the     North    Carolina

conviction.         See 21 U.S.C. § 802(44) (2006) (defining “felony

drug offense” as “an offense punishable by imprisonment for more

than   one    year    under    any    law      of    the    United       States    or   of   a

State”).       We     hold   that,    regardless           of    whether       Weaks’   prior

conviction qualifies as a felony drug offense under Carachur-

Rosendo v. Holder, 130 S. Ct. 2577 (2010), the district court’s

application of a ten-year statutory minimum on Count One was not

plain error.          Weaks’ Guidelines range on Count One was higher

than and unaffected by the ten-year statutory minimum, and the

district court explicitly stated that it believed a sentence in

the middle of the Guidelines range was appropriate.                                 Because

Weaks cannot show that any error in classifying his prior North

Carolina      conviction      was     plain         or   affected        his     substantial

rights, Lynn, 592 U.S. at 577, we conclude that the district

court did not commit plain error.

                                               4
               In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                                    We

therefore      affirm    the    district       court’s       judgment.          This    court

requires that counsel inform Weaks, in writing, of the right to

petition    the    Supreme      Court    of       the    United     States      for   further

review.     If Weaks requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for        leave      to    withdraw       from

representation.         Counsel’s motion must state that a copy thereof

was served on Weaks.

               We dispense with oral argument because the facts and

legal    contentions      are    adequately             presented    in   the     materials

before    the    court    and    argument         would     not     aid   the    decisional

process.

                                                                                      AFFIRMED




                                              5